UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1569


GLADYS HILL; CYNTHIA MITCHELL,

                Plaintiffs - Appellants,

          v.

HAMPSTEAD LESTER MORTON COURT PARTNERS LP; EMP II INC.,
d/b/a Alpha Management; HAMPSTEAD LMC LLC; HAMPSTEAD
PARTNERS, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-00539-CCB)


Submitted:   November 6, 2013              Decided:   August 5, 2014


Before WILKINSON, DUNCAN, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Luciene M. Parsley, MARYLAND DISABILITY LAW CENTER, Baltimore,
Maryland; Christopher J. Wright, Timothy J. Simeone, Danielle J.
Piñeres, WILTSHIRE & GRANNIS, LLP, Washington, D.C., for
Appellants.    M. Natalie McSherry, KRAMON & GRAHAM, P.A.,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gladys   Hill     and     her    adult    daughter,         Cynthia    Mitchell,

(together,    Plaintiffs)       appeal       from   a    district      court     order

granting summary judgment against them in their civil action

brought pursuant to Section 504 of the Rehabilitation Act of

1973, 29 U.S.C. § 794. *             After careful review, we vacate the

award of summary judgment with respect to one of Plaintiffs’

claims and remand for further proceedings.

     We   review     the     district    court’s        order    granting      summary

judgment de novo.      Evans v. Techs. Applications & Serv. Co., 80

F.3d 954, 958 (4th Cir. 1996).                In doing so, we construe the

facts in the light most favorable to Plaintiffs and give them

the benefit of all reasonable inferences.                   See Carnell Constr.

Corp. v. Danville Redevelopment & Hous. Auth., 745 F.3d 703, 716

(4th Cir. 2014).

     The underlying litigation arises out of Hill’s inability to

secure    certain     structural        modifications           to   her    townhouse

following the amputation of her left leg.                        For nearly forty

years, Hill has rented the same four-bedroom townhouse unit at

     *
       The order from which Plaintiffs appeal also disposed of
their state common-law claim for negligence.    By failing to
raise any argument in their opening brief concerning the
district court’s grant of summary judgment on their negligence
claim, Plaintiffs have waived appellate review of the issue.
See Town of Nags Head v. Toloczko, 728 F.3d 391, 395 n.4 (4th
Cir. 2013).



                                         2
Hampstead         Lester       Morton       Courts       (Hampstead),         a    federally

subsidized housing community in Baltimore City, Maryland.                                      In

2004,    Hill’s         left   leg    was    amputated       below    the     knee       due    to

diabetes-related complications, forcing her to use a wheelchair

for mobility.            Hill must navigate a series of three steps to

enter or exit her townhouse.

        In June 2004, Hill’s physician sent Hampstead’s property

manager a letter stating that Hill needed a wheelchair ramp to

access her townhouse.                 The property manager responded to the

letter      by   informing      Hill     that       Hampstead      would     be   undergoing

renovations in 2005 and that Alpha Property Management (Alpha),

the     entity     managing       Hampstead,         would    “make     preparations            to

install the handicap ramp” during the renovation process.                                      The

property manager vowed to send Hill a letter notifying her of

the   date       that    the   ramp     would       be   installed,     but       Hill    never

received the notification letter.

      In    January       2005,      Hill   submitted        to    Hampstead’s       property

manager a written request for a wheelchair ramp or a transfer to

another unit.            The property manager responded to Hill’s request

in a March 31, 2005 letter, explaining that Hill would have the

opportunity to transfer to a new, handicap-accessible apartment

at    the    completion         of    the    renovation           project.        Renovation

concluded in October 2005, but Hill never received an offer to

transfer to a new apartment.

                                                3
       In June 2006, Hill renewed her request for a wheelchair

ramp or a transfer to a handicap-accessible unit.                                      The next

month, Hill met with Hampstead’s property manager, who denied

Hill’s       request    for   a    ramp,     stating            that   Alpha    had    no    legal

obligation       to    provide       her    with          the    requested      accommodation

because the cost of providing a ramp would be too expensive.

       On    September       30,   2010,     Hill’s         counsel      sent    a    letter     to

Alpha and Hampstead requesting that Hill’s townhouse be equipped

with     a    wheelchair      ramp    and        other          structural      modifications.

Hampstead’s       counsel         responded          to    the     request      by     email     on

November 1, 2010, stating that neither Hampstead nor Alpha had a

legal obligation to provide the requested accommodations because

they would inflict an undue financial hardship on Hampstead and

Alpha.

       Plaintiffs filed suit against Alpha, Hampstead, and other

related      entities       (collectively,           Defendants)        in     February      2012,

alleging       that    Defendants      violated            the     Rehabilitation          Act   by

refusing to grant to Hill reasonable accommodations.                                  Defendants

filed a motion to dismiss or, in the alternative, for summary

judgment.       Defendants argued that Plaintiffs’ claims were time-

barred under Maryland’s three-year statute of limitations for

civil actions because the limitations period began to run—at the

latest—when Alpha expressly denied Hill’s request for structural

modifications          in   2006.          Any       subsequent        denials        of    Hill’s

                                                 4
proposed accommodations, Defendants insisted, amounted to mere

requests      to    reconsider     and,     as       such,     were      insufficient         to

restart the limitations period.                      The district court, treating

the motion as one for summary judgment, agreed with Defendants

and entered judgment in their favor.

       On    appeal,    Plaintiffs       maintain          that    the    district      court

erred in finding their Rehabilitation Act claims barred by the

three-year limitations period.                  In support of this contention,

Plaintiffs mount two principal arguments.                           First, they assert

that the November 2010 denial of Hill’s proposed accommodations

qualifies as an independently discriminatory act that triggered

a   new      limitations      period.       Second,          Plaintiffs       argue         that

Defendants’        actions    constitute        a    continuing         violation      of    the

Rehabilitation Act, thereby extending the limitations period for

all of Defendants’ alleged failures to accommodate.                               We agree

with Plaintiffs’ first argument but disagree with their second.

       The    limitations       period     for       a     Rehabilitation        Act    claim

commences “when the plaintiff ‘knows or has reason to know of

the injury which is the basis of the action.’”                            A Soc’y Without

a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011) (quoting

Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)).                                   When an

individual      “engages      in   a    series        of    acts    each    of    which       is

intentionally discriminatory, then a fresh violation takes place

when   each     act    is    committed.”            Ledbetter      v.    Goodyear      Tire    &

                                            5
Rubber Co., 550 U.S. 618, 628 (2007), superseded in part by

statute, Lilly Ledbetter Fair Pay Act of 2009, Pub. L. No. 111-

2,   123    Stat.   5.        In    those      circumstances,               “[e]ach    discrete

discriminatory       act      starts       a     new      clock    for       filing     charges

alleging that act. . . .                  The existence of past acts and the

[plaintiff’s] prior knowledge of their occurrence . . . does not

bar [a plaintiff] from filing charges about related discrete

acts   so    long   as   the       acts    are     independently            discriminatory.”

Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).

Thus, a plaintiff who renews a request for a previously denied

accommodation “may bring suit based on a new ‘discrete act’ of

discrimination if the [defendant] again denies [the] request,”

Tobin v. Liberty Mut. Ins. Co., 553 F.3d 121, 131 (1st Cir.

2009), and the subsequent denial carries its own, independent

limitations period, Cherosky v. Henderson, 330 F.3d 1243, 1248

(9th     Cir.    2003)     (explaining             that      if    a    plaintiff’s        “new

[accommodation] request results in a denial, the time period

begins to run anew”).

       Plaintiffs’       amended          complaint        alleges          that   Defendants

repeatedly      denied     Hill’s     requests         for    accommodations,           thereby

engaging in multiple discrete acts of discrimination.                                 The final

denial      occurred     in     November           2010,      inside         the   three-year

limitations       period.           Because         that      denial         constitutes     an

allegedly       independent        and      discrete         act       of    discrimination,

                                               6
Plaintiffs’ claim premised upon the November 2010 failure to

accommodate is not time-barred.

     In    reaching        the   opposite   conclusion,      the    district       court

primarily relied upon Jersey Heights Neighborhood Association v.

Glendening, 174 F.3d 180 (4th Cir. 1999).                       In that case, we

rejected        the   plaintiffs’      attempt   to    extend      the    limitations

period     by     relying    upon   the     “ongoing    effects”     of     a   single

discriminatory act, observing that “every refusal to reconsider

the [decision] does not revive the limitations period for the

original . . . decision.                To do so would upset the balance

struck by the limitations period between the reasonable needs of

individual claimants and the public interest in finality.”                          Id.

at 189.     Because the complaint was devoid of any “discrete acts

of discrimination that f[e]ll within the limitations period,” we

concluded that the claims were barred by the applicable statute

of limitations.        Id.

     The        district     court’s    reliance       on   Jersey       Heights    was

misplaced.        Unlike that case, in which the plaintiff alleged a

single act of discrimination, Plaintiffs here allege multiple,

discrete    acts      of    discrimination.      Because      the    November      2010

alleged failure to accommodate constitutes a discrete act and

occurred during the three-year period immediately preceding the

date on which Plaintiffs filed suit, the district court erred in

concluding that it was time-barred.

                                            7
     Plaintiffs attempt to breathe new life into their failure-

to-accommodate claims premised upon denials that occurred before

February 2009 (three years before they filed suit) by arguing

that the repeated denials of their requests for accommodations

constitute    a   continuing    violation   that      culminates     within     the

limitation    period.      We   disagree.       The        continuing-violation

doctrine   applies    to   claims   based   upon      a    defendant’s      ongoing

policy or pattern of discrimination rather than discrete acts of

discrimination.      See Holland v. Wash. Homes, Inc., 487 F.3d 208,

219-20 (4th Cir. 2007); Williams v. Giant Food Inc., 370 F.3d

423, 429 (4th Cir. 2004).           As explained above, a defendant’s

failure to accommodate constitutes a discrete act rather than an

ongoing    omission.         Accordingly,       the        continuing-violation

doctrine is inapplicable, and Plaintiffs’ claims premised upon

acts that predate the three-year limitations period are time-

barred.

     We dispense with oral argument because the facts and legal

contentions    are   adequately     presented   in        the   materials    before

this Court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                      8